Opinión concurrente y disidente del
Juez Presidente Señor Trías Monge.
Dos ciudadanas privadas, víctimas de llamadas amena-zantes en un caso y lesivas en el otro a su tranquilidad y *354sentido moral, instaron ante el Tribunal Superior peticiones ex parte para que la Puerto Rico Telephone Company inter-ceptase sus teléfonos. El tribunal emitió, sin celebración de vista, órdenes para el rastreo de las llamadas. La Puerto Rico Telephone Company presentó una moción para dejar sin efecto las órdenes. Señaló que las centrales a que per-tenecen los teléfonos concernidos carecen de equipo para rastrear el origen de una comunicación telefónica sin inter-venir con su contenido. Argumentó, además, que de efec-tuarse el rastreo se estaría violando la Sec. 10 del Art. II de la Constitución de Puerto Rico y lo dispuesto por la legis-lación federal pertinente. 82 Stat. 197 et seq., 18 U.S.C.A. secs. 2510-2520.
El tribunal dictó una resolución en que requiere que se reformulen las peticiones en modo más correcto y en forma análoga, aunque no idéntica, a la especificada en la citada legislación federal. El tribunal adelantó su criterio sobre la procedencia de una orden de rastreo así reformulada.
La Puerto Rico Telephone Company ha acudido en alzada ante nosotros para que revoquemos la resolución recurrida. Acordamos revisar.
El pleito encierra dos cuestiones centrales. La primera exige resolver si la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, al decretar que “No se interceptará la comunicación telefónica”, impide irremi-siblemente que se proteja a la ciudadanía contra llamadas obscenas, amenazantes o que de otro modo vulneren su de-recho a la intimidad. La segunda cuestión versa sobre el alcance de la legislación federal referente a la vigilancia electrónica y los medios de extender la protección indicada.
La opinión de la mayoría concluye que el Tit. III del Omnibus Crime Control and Safe Streets Act, Pub. L. 90-351, June 19, 1968, 82 Stat. 212 (18 U.S.C. secs. 2510-2520), no prohíbe la interceptación telefónica cuando uno de los par-ticipantes en la conversación ha prestado su consentimiento para tal interceptación. Señala también la opinión de la *355mayoría que la legislación federal no ha ocupado todo el campo y que los estados pueden imponer requisitos más estrictos para la interceptación de las comunicaciones. Estoy de acuerdo con la opinión de la mayoría hasta ese punto. Disiento, sin embargo, de la parte de la decisión cuyo efecto es permitir en ciertas circunstancias la intercep-tación telefónica mediante orden judicial, cuando única-mente ha consentido a dicha interceptación la persona que recibe la llamada.
El historial de la Sec. 10 del Art. II de la Constitución revela que, al igual que en la Declaración Universal de los Derechos del Hombre, no se consideró hacer un reconoci-miento separado del derecho a la secretividad de la comuni-cación telefónica, excepto por grupos minoritarios represen-tados en la Convención. El anteproyecto original de Carta de Derechos preparado por el Presidente de la Comisión no proponía la disposición que nos ocupa. Compárese la Prop. Núm. 272, Sec. 8, con la Prop. Núm. 94, Art. II, Secs. 6 y 7, y la Prop. Núm. 103, Art. II, Secs. 12 y 13.
El informe de la Comisión de Carta de Derechos reco-mendó finalmente la mención separada del derecho, tal como se hacía en las proposiciones Núms. 94 y 103. La fuente utilizada por la Comisión para la estructuración del derecho fue la Ley Federal de Comunicaciones de 1934, Pub. L. 73-416, Sec. 605, 48 Stat. 1103, tal como se le interpretó en Nardone v. United States, 302 U.S. 379 (1937), y 308 U.S. 338 (1939). Veáse: J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, Ed. U.P.R., 1982, Vol. III, págs. 191-192.
La disposición de referencia, según se hizo constar en los debates, es una modalidad del derecho a la intimidad y debe interpretarse a su luz. De ahí que la Convención rechazase añadir a la Sec. 10 una referencia a la comunicación tele-gráfica. Se estimó que la See. 8, contentiva del derecho a la intimidad, protegía al ciudadano contra otras formas de intervención en su vida privada. 3 Diario de Sesiones de la *356Convención Constituyente 1581, 1585-1586 (1952). Véanse también las expresiones de la Comisión concernida en su informe sobre la See. 8. 4 Diario de Sesiones 2566 (1952).
De los textos citados se desprende que la Convención Constituyente le otorgó altísimo rango al derecho a la inti-midad y a sus componentes, tal como el derecho a la no interceptación de la comunicación telefónica. Así lo hemos reconocido en diversas ocasiones: Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 258-263 (1978); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 439-440 (1975); Cortés Portalatín v. Hau Colón, 103 D.P.R. 734, 738 (1975). Tan alto es que, contrario al caso de los registros, incautaciones y alla-namientos, la Convención rehusó encomendarle directa-mente a los tribunales la protección del derecho a la secre-tividad telefónica. 3 Diario de Sesiones 1581-1585 (1952).
Lo que no se discutió en la Asamblea Constituyente fue si la prohibición de intervenir con la comunicación tele-fónica es renunciable o no. Tan solo existe una vaga alusión general en el informe de la Comisión de Carta de Derechos sobre la Sec. 10, que en realidad se refiere más acertada-mente a la protección contra los registros, incautaciones y allanamientos irrazonables. 4 Diario de Sesiones 2567-2568 (1952).
No existe el más leve indicio, sin embargo, de que la omisión respondió al deseo de erigir la Sec. 10 en muro infranqueable aun cuando las partes concernidas acepten la interceptación de sus comunicaciones. La valla en tal caso es de orden retórico. No hay colisión de derechos. El dere-cho a la intimidad puede renunciarse, especialmente cuando lo que impulsa la renuncia es el deseo de proteger el propio derecho de intimidad.
La renunciabilidad del derecho a la no interceptación de la comunicación telefónica se reconocía en la legislación federal que sirvió principalmente de base a la Sec. 10 del Art. II de nuestra Constitución. La citada See. 605 de la Ley Federal de Comunicaciones de 1934 permitía que el remi-*357tente autorizase la interceptación de su teléfono. Para el tiempo de la Convención Constituyente, además, el Tribunal Supremo de Estados Unidos había resuelto que la protec-ción brindada por la See. 605 era tan solo para el beneficio de los participantes en la conversación interceptada y que únicamente éstos podían objetar su uso. Goldstein v. United States, 316 U.S. 114 (1942). De ahí se derivaba que, de no objetar los participantes, era inoperante la Sec. 605.
Con posterioridad a la adopción de la Constitución del Estado Libre Asociado es que se expande en Estados Uni-dos la doctrina del consentimiento, para interpretar que el término “remitente” incluye al receptor de la llamada y que cualquiera de los interlocutores puede permitir válida-mente la interceptación. Rathbun v. United States, 355 U.S. 107 (1957). Para la crítica de Rathbun, véase, F. Sullivan, Wiretapping and Eavesdropping: A Review of the Current Law, 18 Hastings L.J. 59, 65-66 (1966). Es interesante cons-tatar que, aun después de Rathbun; la Comisión Federal de Comunicaciones adoptó un reglamento en que se requirió el consentimiento de todas las partes que participen en una conversación para permitir su interceptación. 31 Fed. Reg. 3400 (1966); 47 CFR 2.701(a) y 15.11(a). Véase: J. Swire, Eavesdropping and Electronic Surveillance: An Approach for a State Legislature, 4 Harv. J. on Legis. 23, 27-28 (1966).
El entendido contemporáneo de nuestra Constitución fue que la prohibición de intervenir la comunicación telefónica era renunciable, mas de modo expreso y por ambas partes. El Art. 3 de la Ley Núm. 66 de 10 de junio de 1953 (33 L.P.R.A. sec. 2160) dispuso:
Ninguna persona que participe en una comunicación tele-fónica ni ninguna otra persona extraña a la misma, grabará ninguna comunicación telefónica mediante ningún procedi-miento mecánico, ni permitirá que dicha comunicación sea oída por ninguna persona, por medio de una extensión del telé-fono, o por cualquier otro medio, a no ser con el consenti-miento expreso de todas las partes que intervinieren en dicha comunicación telefónica.
*358La misma ley contentiva de esta disposición reiteró en su Art. 1 la prohibición de la Sec. 10 del Art. II de la Consti-tución, a fin de imponer la pena correspondiente a su violación. 33 L.P.R.A. sec. 2158. Los Arts. 144 a 146 del Código Penal de 1974 (33 L.P.R.A. secs. 4185-4187) reiteran estos conceptos. La razón es clara. La Constitución de Puerto Rico protege la intimidad tanto del receptor como del remitente.
Nuestra legislación penal sanciona desde hace años el uso del teléfono para llamadas obscenas y otras atentatorias a la intimidad personal. Ley Núm. 76 del 6 de junio de 1968 (33 L.P.R.A. sec. 2166) y Arts. 152 y 153 del Código Penal de 1974 (33 L.P.R.A. secs. 4193 y 4194). Estas disposiciones no pueden servir de base para anular el claro significado de la norma constitucional expuesta.
En consecuencia, estimo que la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado impide la intercep-tación de las llamadas telefónicas, a menos que medie el consentimiento expreso de todas las personas que interven-gan en la conversación.
La opinión de la mayoría señala que una persona que llama por teléfono a otra con el propósito de perturbarle su tranquilidad no tiene derecho a reclamar la protección cons-titucional discutida y que el perjuicio que han de sufrir aquellas personas que llamen con un propósito legítimo a un teléfono interceptado es tan mínimo que debe ceder ante el interés de proteger la tranquilidad de quien recibe llama-das obscenas o amenazantes. Como hemos visto, la Sec. 10 del Art. II de la Constitución no considera excepción alguna. Su mandato es claro. Una persona que llama a otra por teléfono tiene derecho a estar libre de interceptación en todo momento. La opinión del Tribunal ha establecido una excepción a una de las disposiciones más claras de nuestra Constitución. Se ha abierto peligrosamente una puerta que no sabemos cómo habrá de ser utilizada en el futuro.
Existe otro problema que la opinión de la mayoría no ha *359podido enfrentar de forma satisfactoria. En nuestro país no existe estatuto alguno que autorice la interceptación tele-fónica. Por el contrario, el Código Penal (1) la prohíbe y no prescribe ninguna excepción a tal prohibición.
El resultado que exige nuestra Constitución no deja desamparado al ciudadano hostigado por llamadas ofensi-vas a su intimidad. La Asamblea Legislativa puede esta-blecer algún método para determinar el origen de las lla-madas ofensivas sin que tenga que violentarse la Constitu-ción. Además, como remedio interino, el ciudadano que recibe las llamadas ofensivas tiene derecho a que se altere el número de su teléfono y se le imparta carácter privado. Reconozco que el remedio puede ser inaceptable al usuario en ciertas circunstancias, dato que la Asamblea Legislativa indudablemente tomará en cuenta al enfrentarse a este asunto. Por último, es cierto que el derecho a la intimidad goza de tan alta jerarquía en nuestro ordenamiento jurídico que no hemos vacilado en ocasiones en recalcar su valor en ausencia de legislación habilitadora o en presencia de legis-lación estatal limitante o ante el choque con ciertos otros derechos. Figueroa Ferrer, supra, págs. 277-278; Pueblo v. Duarte Mendoza, 109 D.P.R. 596, 599 (1980); Hermandad de Empleados, supra, pág. 440; Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20, 22 (1974); Torres v. Rodríguez, 101 D.P.R. 177, 183-184 (1973). Los casos de autos presen-tan, no obstante, situaciones distintas. La jurisprudencia citada, junto a otras sentencias análogas, responde a hechos diferentes y a teorías de adjudicación de otra índole. Esos casos ilustran generalmente la disposición de este Tribunal *360a defender el derecho o cuando los otros poderes del gobierno lo recortan o se niegan a legislar para reconocerlo en su verdadera dimensión. En los casos de autos, por el contrario, no se trata de proclamar una vez más la extraor-dinaria importancia del derecho a la intimidad. Eso no se discute. Tampoco se trata de sopesar el derecho a la inti-midad frente a otros valores. No hay choque aquí entre el derecho a la intimidad y otros órdenes de intereses. La pugna es únicamente entre diversas manifestaciones del derecho a la intimidad. La tarea ante nosotros consiste en la reconciliación de esas manifestaciones. Tampoco se trata aquí de defender un derecho mal entendido o ignorado por otros poderes gubernamentales. El problema que se nos plantea es la selección de la tecnología para proteger tanto la intimidad de los receptores de comunicaciones como de sus remitentes. No ha habido negativa a legislar. Las cir-cunstancias particulares del problema planteado por los recursos bajo análisis requieren soluciones para cuya for-mulación es preferible acudir en primer término al Poder Legislativo.
Por las razones expuestas, revocaría la resolución recu-rrida.

 El Art. 144 del Código Penal dispone:
“Toda persona que con el fin de enterarse o de permitir que cualquiera otra se entere de una comunicación privada verbal, bien sea comunicación telefónica o por cualquier otro medio dirigida a un tercero, conecte, instale o utilice cualquier aparato o mecanismo, o cualquier otro modo, será sancionada con pena de re-clusión, por un término fijo de dos (2) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de tres (3) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de un (1) año.”